Citation Nr: 1317839	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  06-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include as due to herbicide exposure and/or mustard gas/lewisite exposure.

2.  Entitlement to service connection for a heart disorder to include as due to herbicide exposure and/or mustard gas/lewisite exposure.

3.  Entitlement to service connection for hypertension to include as due to herbicide exposure and/or mustard gas/lewisite exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is of record.

The Board remanded these matters in February 2008 and April 2010 for further development.  Thereafter, the RO continued the denial of each claim as reflected in the October 2012 supplemental statement of the case and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran was exposed to herbicide agents and he had full-body exposure to nerve agents GB (Sarin) or VX and blister agent HD (sulfur) or mustard gas while serving on Johnston Island. 

2.  The medical evidence of record shows that the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD) , which is a disease associated with full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service as enumerated under 38 C.F.R. § 3.316(a)(2).

3.  The medical evidence of record reveals that the Veteran has a diagnosis of arrhythmia; however, this disorder is not a disease associated with exposure to certain herbicides agents or full-body exposure to nitrogen or sulfur mustard gas or Lewisite as enumerated under VA regulations and the evidence of record does not show that it is otherwise related to active military service. 

4.  The medical evidence of record shows that the Veteran has a diagnosis of hypertension; however, this disorder is not a disease associated with exposure to certain herbicides agents or full-body exposure to nitrogen or sulfur mustard gas or Lewisite as enumerated under VA regulations and the evidence of record does not show that it is otherwise related to active military service. 


CONCLUSIONS OF LAW

1.  COPD is presumed to have incurred during active military service due to full-body exposure to sulfur mustard.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2012).

2.  A heart disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2012).

3.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the Veteran's service connection claim for a respiratory disability, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

After careful review of the claims folder, the Board finds that a VCAA letter dated in May 2005 and March 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the May 2005 letter informed the Veteran of what evidence was required to substantiate his service connection claims for fast heart beat and high blood pressure.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted in the March 2008 letter.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, lay statements from the Veteran and fellow service members and a transcript of the January 2008 Board hearing.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claims for arrhythmia and hypertension; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the only evidence indicating that the Veteran's arrhythmia and hypertension are related to service to include exposure to herbicides and mustard gas are the lay statements of the Veteran.  The Board finds that this type of opinion requires medical knowledge and a lay person is not competent to provide an etiology opinion between his current diagnosis of arrhythmia or hypertension and exposure to herbicides during service.  Furthermore, the evidence of record does not indicate that hypertension or arrhythmia occurred during active military service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

As noted in the Introduction, these claims were previously remanded in February 2008 and April 2010 to make further attempts to verify the Veteran's exposure to nerve and blister agents during active military service.  The claims file contains a response from the Department of Defense that the Veteran is credited with exposure to certain nerve and blister agents and he will be added to their chemical database.  Accordingly, the Board finds that there has been substantial compliance with the February 2008 and April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, there is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


COPD

The Veteran asserts that his respiratory disability is due active military service.  He specifically contends that his respiratory disability is due to his exposure to herbicides, mustard gas and/or Lewisite.  

The evidence of record must show that the Veteran has a current diagnosis of the claimed disability in order to receive service connection.  VA treatment records, a VA examination dated in September 2009 and a VA opinion dated in March 2011 shows that the Veteran has a current diagnosis of COPD.  The Board notes that the VA examiner in April 2012 determined that the Veteran had a normal pulmonary function test in April 2012 and chest x-rays in December 2010 were normal.  He concluded that the Veteran did not have COPD.  The VA examiner did not discuss prior pulmonary function tests or chest x-rays in the record.  Furthermore, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Board finds that the Veteran has a current diagnosis of COPD. 

With respect to the Veteran's contentions that his COPD is due to his exposure to nerve agents, mustard gas and other blistering agents, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to certain specified vesicant agents, such as mustard gas, during active military service: (1) full-body to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2012).

The Veteran contends that he was exposed to mustard gas and Lewisite while he was stationed on Johnston Island from June 1975 to July 1976.  He explained that he served as military police while stationed on Johnston Island and his duties included monitoring the storage facilities of various chemicals to include the Red Hat area.  See statement in support of claim dated in April 2005.  During several security checks of the Red Hat area he received confirmation of a nerve gas leak and that a rabbit inside the bunker had died.  Id.  The claims file consists of two statements from service members who served with the Veteran while stationed on Johnston Island that are consistent with the Veteran's contentions.  The evidence in the claims file shows that the Department of Defense has credited the Veteran with exposure to the following chemicals stored on Johnston Island: nerve agents GB (Sarin) or VX and blister agent HD (sulfur) or mustard gas.  

The response from the Department of Defense did not specify whether the Veteran had full body exposure.  VA regulations do not define the term "full-body exposure."  Nonetheless, the Federal Register shows that, effective January 6, 1993, 38 C.F.R. § 3.316was amended to cover "any full-body exposure to mustard gas or Lewisite during military service, to include those exposed under battle field conditions in World War I, those present at the German air raid on the harbor of Bari Italy in World War II, those engaged in manufacturing and handling vesicant agents during military service, etc."  59 Fed. Reg.42499 (Aug. 18, 1994).  The Board finds that the Veteran's full-body exposure to leaks of mustard gas as well as other chemicals would be consistent with his duties as a military policeman on Johnston Island between June 1975 and July 1976.  Based on the foregoing, the Board concludes that the Veteran likely had multiple full-body exposures to sulfur mustard gas during service.  

In addition, the Veteran's current diagnosis of COPD is among the statutorily enumerated diseases for which presumptive service connection is available for Veterans who had full-body exposure to sulfur mustard during active military service.  There is nothing in the record to suggest that the Veteran's COPD is due to the Veteran's own willful misconduct or that establishes a non-service-related supervening condition or event as the cause of the COPD.

In conclusion, the Board finds that the evidence of record shows that the Veteran's COPD meets the requirements for presumption of service connection due to exposure to sulfur mustard.  Accordingly, entitlement to service connection for COPD is warranted.  

Heart Disorder and Hypertension

In assessing the Veteran's service connection claims for a heart disorder and hypertension, the Board must determine whether the veteran has the claimed disabilities.  The Veteran's private treatment records show that he has a current diagnosis of arrhythmia and hypertension.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disabilities. 

In regard to the Veteran's claims that his arrhythmia and hypertension are a result of exposure to Agent Orange, generally, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under Section 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in Section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2012).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran contends that he was exposed to Agent Orange while he was stationed on Johnston Island from June 1975 to July 1976.  The Veteran does not assert and the evidence of record does not otherwise show that the Veteran had service in the Republic of Vietnam during the applicable presumptive period.  Nonetheless, the Board concluded in the March 2008 decision that based on the articles, buddy statements coupled with the Veteran's credible testimony and other evidence of record, there was sufficient verification that the Veteran was exposed to herbicide agents on Johnston Island during military service.  Furthermore, additional evidence associated with the claims file after this decision shows that the Department of Defense has credited the Veteran with exposure to Agent Orange.

Nonetheless, arrhythmia and hypertension are not among the statutorily enumerated diseases set forth above for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  Accordingly, the Veterans arrhythmia and hypertension are not entitled to the presumption of service connection due to exposure to Agent Orange. 

With respect to the Veteran's contentions that his hypertension is due to his exposure to nerve agents, mustard gas or other blistering agents, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to certain specified vesicant agents, such as mustard gas, during active military service: (1) full-body to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.

The evidence in the claims file shows that the Department of Defense has credited the Veteran with exposure to the following chemicals stored on Johnston Island: nerve agents GB or VX and blister agent HD or mustard gas.  As discussed above, the Board finds that it is likely that the Veteran had full-body exposure to the nerve agents and blister agent listed above.  Nonetheless, arrhythmia and hypertension are not among the statutorily enumerated diseases set forth above for which presumptive service connection is available for veterans exposed to vesicant agents during active service.  Accordingly, the Veteran's arrhythmia and hypertension are not entitled to the presumption of service connection due to exposure to nerve agents GB or VX and blister agent HD or mustard gas. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides or vesicant agents, but must also determine whether his disability is otherwise the result of active service.  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

The Veteran's service treatment records do not show any complaints of, treatment for or a diagnosis of arrhythmia or hypertension during active military service.  Further, his service treatment records do not contain any evidence of elevated blood pressure readings which might indicate Stage I hypertension.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (indicating that Stage I hypertension is classified as 140 to 159 systolic or 90 to 99 diastolic). The Veteran's July 1967 separation examination does not indicate that the Veteran had arrhythmia or hypertension and the Veteran's blood pressure reading was 116/76, which is considered within normal limits.  Id. (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  The first medical evidence that indicates that the Veteran had arrhythmia or hypertension was in 2001, approximately 25 years after military service. 

As there is no evidence of arrhythmia shown in service and there is no evidence of hypertension shown in service or within one year of discharge from service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current arrhythmia to active service and hypertension to his active service.  In this regard, there is no competent medical opinion linking the Veteran's arrhythmia and/or hypertension to herbicide exposure, exposure to vesicant agents or any other incident during active military service. 

The Board notes that the Veteran contends that his hypertension is related to herbicide exposure and/or mustard gas.  Lay persons can provide an account of observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 
However, the Veteran's lay assertions that his arrhythmia and hypertension are related to herbicide exposure and/or exposure to mustard gas have no probative value because this type of opinion requires special medical knowledge.  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that the Veteran's arrhythmia and/or hypertension is caused by or related to service to include exposure to herbicides and vesicant agents.  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's arrhythmia and hypertension are not related to military service.  Therefore, entitlement to service connection for arrhythmia and hypertension are not warranted.


ORDER

Entitlement to service connection for COPD is granted.

Entitlement to service connection for a heart disorder to include as due to herbicide exposure and/or mustard gas/lewisite exposure is denied.

Entitlement to service connection for hypertension to include as due to herbicide exposure and/or mustard gas/lewisite exposure is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


